Title: To Thomas Jefferson from Caesar Augustus Rodney, 15 October 1805
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                  
                     Honored & Dr. Sir,
                     Cool Spring near Wilmington Octob. 15th. 1805.
                  
                  I cannot avoid transmitting you the enclosed letter from my father, which was forwarded to me this day from Philada. Tho’ the Government may perhaps have received more correct & detailed information on the subject, especially if the directions given by my father have been complied with.
                  If the Spanish Government are concerned in the business, I suspect, their agency is concealed in the darkness of the hour at which the act was perpetrated, unless they are prepared to throw off the mask. The prudence & discretion of our own Government is equal to any emergency of the times; which seem pregnant with events, & am confident that we cannot be taken by surprize
                  Permit me to congratulate you, on the happy release of our captive fellow citizens & the honorable peace made with Tripoli. With most personal regard & political esteem I am Dr. Sir Yours Most Sincerely
                  
                     C. A. Rodney
                     
                  
               